Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00031-CR

                                       Richard Allen CLARK,
                                              Appellant

                                                v.
                                             The State
                                        The STATE of Texas,
                                              Appellee

                      From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. A10-71
                           Honorable N. Keith Williams, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 28, 2015

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Richard Allen Clark pled guilty to aggravated assault with a deadly weapon and received

deferred adjudication community supervision for a term of ten years on July 22, 2010. See TEX.

PENAL CODE ANN. § 22.02 (West 2011). On November 22, 2013, the State filed a motion to

adjudicate guilt and revoke his community supervision alleging that Clark had violated his

community supervision by committing a new offense. The State then filed a series of amended

motions to adjudicate and revoke alleging several additional violations, including the commission

of additional offenses, repeated failure to report, and failure to pay the assessed fine and fees. At
                                                                                      04-15-00031-CR


the hearing held on October 30, 2014, Clark pled “true” to all of the alleged violations pursuant to

a plea bargain agreement under which the State agreed to recommend a ten-year cap on any term

of imprisonment. The trial court found that Clark violated the conditions of his community

supervision, adjudicated Clark guilty, and revoked his community supervision. At the punishment

hearing on December 18, 2014, the court considered the pre-sentence report and the testimony by

Clark and one of the victims. The court sentenced Clark to ten years’ imprisonment in the Texas

Department of Criminal Justice, Institutional Division, and assessed a $500 fine and $398 in court

costs. Clark now appeals.

       Clark’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a motion to

withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this appeal is

frivolous and without merit. The brief meets the Anders requirements. See id.; see also High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.

App. 1969). As required, counsel provided Clark with a copy of the brief, motion to withdraw,

and appellate record, and informed him of his right to file his own pro se brief. See Kelly v. State,

436 S.W.3d 313, 319 (Tex. Crim. App. 2014); see also Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). Clark did not file a pro se brief.

       After reviewing the record and counsel’s brief, we conclude there is no reversible error and

agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-




                                                -2-
                                                                                                       04-15-00031-CR


27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed, and appellate

counsel’s motion to withdraw is granted. 1 Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177.

                                                            Rebeca C. Martinez, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Clark wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from the date
of either this opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any
petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 68.4.


                                                          -3-